Citation Nr: 0924946	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-13 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) as being secondary to post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.  

In September 2007, the Board separately addressed the issue 
of service connection for GERD on a direct basis.  That claim 
was denied and is no longer before the Board.  The issue of 
service connection for GERD as secondary to PTSD was remanded 
for additional development.  Thereafter, the Board requested 
that an independent medical expert's (IME's) opinion be 
obtained.  This development has been completed.  The opinion 
was provided to the Veteran and his representative and 
further argument and evidence was submitted in response.  The 
matter is now before the Board for further appellate review.


FINDING OF FACT

The competent medical evidence of record does not show that 
the Veteran's GERD is related to or made worse by service-
connected PTSD.  


CONCLUSION OF LAW

GERD is not proximately due to, the result of, or aggravated 
by service-connected PTSD.  38 U.S.C.A. §§ 5102, 5103, 5103a, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.310 
(2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, an October 
2004 letter to the Veteran from the RO specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection on a secondary basis, and of the division of 
responsibility between the Veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of this letter 
by: (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the Veteran about the information and 
evidence VA would seek to provide; (3) informing the Veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran and 
his representative.  An IME opinion was also obtained.  There 
is no indication that there is any additional relevant 
evidence to be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in a November 2007 
letter.  

Secondary Service Connection

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a) (2008).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. 
App. 439, 488 (1995) (en banc).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999

Factual Background

Service connection is in effect for PTSD, dysthymic, with 
panic disorder, and agoraphobia.  A 70 percent evaluation has 
been in effect since November 1998.  It is the Veteran's 
contention that his GERD is secondary to his service-
connected PTSD.  

Review of the service treatment records (STRs) shows that the 
Veteran was seen for nausea and vomiting on two occasions 
during service, but no chronic gastrointestinal disorder was 
noted.  Post service records reflect that GERD was first 
clinically noted in the mid 1990s.  

In support of the Veteran's claim, a private physician's 
February 2003 report was submitted.  In the report, J.S.S., 
M.D., found that the Veteran had reflux that was chronic.  He 
added that this condition might be stress and anxiety related 
and related to PTSD.  

In April 2005, a VA examiner reviewed the claims file.  She 
noted that there was evidence of GERD since approximately the 
1990s with fair control of medications.  She opined that GERD 
was not caused by or a result of PTSD, nor was it aggravated 
by PTSD.  She added that "with respect to the statement by 
Dr. S[], I am not aware of any literature which supports GERD 
as caused by or aggravated by PTSD."

Subsequently, in support of his claim, the Veteran submitted 
copies of medical articles/treatises obtained from the 
internet in which it was noted that there was some evidence 
to indicate that PTSD was related to gastrointestinal, 
cardiovascular, and musculoskeletal disorders.  Additionally, 
the Veteran's private physician (Dr. J.S.S., M.D.) submitted 
an additional statement in which he indicated that the 
Veteran had regurgitation and reflux secondary to PTSD.  
Medications had been increased.  He added that "a good 
component of it is probably triggered by stress and 
anxiety."  

In January 2009, the Board requested an IME opinion as to the 
following inquires: whether the Veteran actually had GERD; 
whether it was as likely as not that this chronic disorder 
was related to PTSD; and as to whether his PTSD had 
aggravated any GERD.  The Veteran's claims files were 
forwarded for review.  In an April 2009 report, the Clinical 
Chief of the Division of Gastroenterology at Duke University 
Medical Center, responded that the diagnosis of GERD was 
appropriate.  He added that he did not feel that it was at 
least as likely as not that the GERD was causally related to 
PTSD.  While PTSD and stress in general have been linked to 
some GI disorders (i.e., irritable bowel syndrome), GERD was 
not one of them.  He also stated that he did not feel that it 
was at least as likely as not that the PTSD had aggravated or 
made permanently worse over and above the natural course of 
the disorder.  

Added to the record in June 2009 were two archived Board 
decisions which showed that the Board had awarded service 
connection for GERD as secondary to PTSD in the past.  

Analysis

In support of the Veteran's claim that his GERD is secondary 
to his service-connected PTSD, are a private physician's 
reports from 2003 and 2007 that these conditions are related.  
The Board notes, however, that the physician did not provide 
a medical basis for his opinion on either occasion.  

While the private physician's opinion has been considered, 
the Board finds that the VA physician's 2005 opinion and the 
IME's opinion from 2009 are much more probative.  Both 
physicians provided opinions that are not supportive of the 
Veteran's claim.  In forming their opinions, the entire 
claims file was reviewed, and each physician noted that their 
medical conclusions were supported by medical literature.  
Specifically, the VA physician noted that no medical 
literature supported the opinion that GERD resulted from 
PTSD.  The IME examiner noted that while some GI disturbances 
could result from PTSD (such as irritable bowel syndrome), 
medical literature did not support the statement that GERD 
resulted from PTSD.  

When making determinations as to what evidence is more 
probative, it is the Board's responsibility to weigh the 
credibility and probative value of all of the evidence and, 
in so doing, the Board may accept one medical opinion and 
reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999).  It is also the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state reasons or 
bases for favoring one opinion over another.  The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Accordingly, the Board has accorded 
greater evidentiary weight to the VA examiner and the IME who 
reviewed the record, to include Dr. J.S.S.'s statement, and 
concluded that the Veteran's GI complaints were not secondary 
to PTSD.  

In further explanation, it is noted that in support of his 
claim, the Veteran referred to two archived Board decisions 
in which the Board awarded service connection for GERD as 
secondary to PTSD.  It is pointed out that prior Board 
decisions are not binding.  38 C.F.R. § 20.1303 (2008) states

Although the Board strives for 
consistency in issuing its decisions, 
previously issued Board decisions will be 
considered binding only with regard to 
the specific case decided.  Prior 
decisions in other appeals may be 
considered in a case to the extent that 
they reasonably relate to the case, but 
each case presented to the Board will be 
decided on the basis of the individual 
facts of the case in light of applicable 
procedure and substantive law.

Therefore, the previous Board decisions submitted by the 
Veteran are not binding in this case.  That being said, the 
Board has considered the outcome in the other appeals in 
relation to this case.  There are substantial and important 
distinctions that occur between the cases.  In both prior 
Board decisions, the grant of GERD as secondary to PTSD was 
based on aggravation of the condition due to PTSD.  In the 
present case, both the VA examiner and the IME determined 
that there was no such aggravation was present.  Therefore, 
it is found that the prior Board decisions submitted by the 
Veteran have no probative value to this case.

The Board is sympathetic to the Veteran's assertion that his 
GERD resulted from his service-connected PTSD.  However, the 
most competent and probative evidence does not relate his 
diagnosis of GERD with his psychiatric disorder.  The Board 
does not doubt that the Veteran sincerely believes his GERD 
is secondary to his PTSD; however, there is no indication he 
has the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In summary, the Board finds the Veteran does not have GERD 
that is secondary to service-connected PTSD.  Therefore, 
based upon the reasons and bases set forth above, the Board 
finds the preponderance of the evidence is against the 
Veteran's claim for service connection for GERD as secondary 
to PTSD, and the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert, supra, 1 Vet. App. at 55.


ORDER

Service connection for GERD as secondary to PTSD is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


